Filed 11/1/13 P. v. Keene CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F065512
         Plaintiff and Respondent,
                                                                               (Super. Ct. No. RF6312A)
                   v.

JOSHUA JUSTIN KEENE,                                                                     OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Alison E. Kaylor, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Detjen, J. and Peña, J.
       Appellant, Joshua Justin Keene, pled no contest to petty theft with a prior (Pen.
Code, § 666). Following independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende), we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On September 4, 2011, Cindy McWhorter, a manager at a Wal-Mart store in
Ridgecrest, saw Keene take an iPhone 3G from a store display counter.
       On September 5, 2011, McWhorter called the police after seeing Keene in the
store again. Two officers soon arrived at the store and contacted Keene as he sat on a
bench. Keene told the officers he was there to return a phone that was not working
properly. An officer ran a check on Keene and discovered Keene was on parole for
burglary. After one of the officers reviewed the surveillance video from the previous
day, he informed Keene that he believed Keene was the same subject who took an iPhone
from the display counter because Keene was wearing the same clothes. When the
officers showed Keene the video, Keene stated he did not remember taking the phone but
he may have done so by accident.
       On June 11, 2012, the district attorney filed an information charging Keene with
petty theft with a prior (count 1) and three prior prison term enhancements (Pen. Code, §
667.5, subd. (b)).
       On June 19, 2012, Keene entered his plea to the petty theft with a prior conviction
in exchange for a stipulated low term of 16 months and the dismissal of the three prior
prison term enhancements.
       On July 17, 2012, after Keene waived presentence custody credit for time he
served on a related parole violation, the court denied Keene probation and sentenced him
to a 16-month term in local custody.
       Keene’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the




                                              2
record. (Wende, supra, 25 Cal.3d 436.) Keene has not responded to this court’s
invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3